 


109 HRES 526 EH: Supporting the goals and ideals of observing the Year of Polio Awareness.
U.S. House of Representatives
2006-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 526 
In the House of Representatives, U. S.,

September 19, 2006
 
RESOLUTION 
Supporting the goals and ideals of observing the Year of Polio Awareness. 
 
 
Whereas 2005 was the 50th anniversary of the injectable killed polio vaccine;  
Whereas the polio vaccines eliminated naturally occurring polio cases in the United States but have not yet eliminated polio in other parts of the world;  
Whereas as few as 57 percent of American children receive all doses of necessary vaccines during childhood, including the polio vaccine;  
Whereas the Centers for Disease Control and Prevention recommends that every child in the United States receive all doses of the inactivated polio vaccine;  
Whereas the success of the polio vaccines has caused people to forget the 1,630,000 Americans born before the development of the vaccines who had polio during the epidemics in the middle of the 20th century;  
Whereas at least 70 percent of paralytic polio survivors and 40 percent of nonparalytic polio survivors are developing post-polio sequelae, which are unexpected and often disabling symptoms that occur about 35 years after the poliovirus attack, including overwhelming fatigue, muscle weakness, muscle and joint pain, sleep disorders, heightened sensitivity to anesthesia, cold pain, and difficulty swallowing and breathing;  
Whereas 2006 is the 132nd anniversary of the diagnosis of the first case of post-polio sequelae and is the 21st anniversary of the creation of the International Post-Polio Task Force;  
Whereas research and clinical work by members of the International Post-Polio Task Force have discovered that post-polio sequelae can be treated, and even prevented, if polio survivors are taught to conserve energy and use assistive devices to stop damaging and killing the reduced number of overworked, poliovirus-damaged neurons in the spinal cord and brain that survived the polio attack;  
Whereas many medical professionals, and polio survivors, do not know of the existence of post-polio sequelae, or of the available treatments;   
Whereas the mission of the International Post-Polio Task Force includes educating medical professionals and the world's 20,000,000 polio survivors about post-polio sequelae through the international Post-Polio Letter Campaign, The Post-Polio Institute at New Jersey's Englewood Hospital and Medical Center, the publication of The Polio Paradox, and the television public service announcement provided by the National Broadcasting Company; and 
Whereas it would be appropriate to observe the year beginning October 1, 2006, as the Year of Polio Awareness: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the need for every child, in America and throughout the world, to be vaccinated against polio; 
(2)recognizes the 1,630,000 Americans who survived polio, their new battle with post-polio sequelae, and the need for education and appropriate medical care; 
(3)requests that all appropriate Federal departments and agencies take steps to educate— 
(A)the people of the United States about the need for polio vaccination; and 
(B)polio survivors and medical professionals in the United States about the cause and treatment of post-polio sequelae; and 
(4)supports the goals and ideals of observing the Year of Polio Awareness to promote vaccination and post-polio sequelae education and treatment. 
 
Karen L. HaasClerk.
